Citation Nr: 0822081	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  94-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1941 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board denied the veteran's increased rating claim in a 
decision dated January 20, 2006.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2007, the parties 
to the appeal filed a Joint Motion for Remand.  A September 
26, 2007 Order of the Court granted the Joint Motion and 
vacated the Board's decision.  This case is once again 
properly before the Board.


FINDINGS OF FACT

1.  Prior to June 20, 1994, it is as likely as not that the 
veteran's generalized anxiety disorder was manifested by 
psychoneurotic symptoms that reduced the veteran's 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment.

2.  Since June 20, 1994, the veteran's generalized anxiety 
disorder was manifested by depressed mood, and mild memory 
loss, productive of mild to moderate occupational and social 
impairment; no more than definite social and industrial 
impairment has been shown.


CONCLUSIONS OF LAW

1.  For the portion of the appeal period prior to June 20, 
1994, the criteria for a 50 percent evaluation for the 
veteran's generalized anxiety disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1993).

2.  From June 20, 1994 to the present, the criteria for an 
evaluation in excess of 30 percent for the veteran's 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1993); 38 C.F.R. § 4.132, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2004, December 2004, and May 2007.  Specifically regarding 
VA's duty to notify, the notifications to the veteran 
apprised him of what the evidence must show to establish 
entitlement to an increased rating, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed by that case.  
Nevertheless, a letter to the veteran dated in May 2007, 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment.  The ratings schedule is the sole mechanism by 
which a veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.  The veteran was 
made aware of this.  In addition, these letters provided 
notice to the veteran of the types of evidence, both medical 
and lay, that could be submitted in support of his claim.  
The veteran was also instructed in the statement of the case 
and supplemental statements of the case regarding the 
pertinent rating criteria.  In light of the foregoing, the 
Board finds that, while the notice requirements of Vazquez-
Flores were not met as contemplated by the Court, during the 
administrative appeal process the veteran was in fact put on 
notice of the necessary information.  Consequently, a remand 
is not now required to furnish additional notice.

II. Background

Initially, the Board notes that the question at issue is 
whether the veteran is entitled to a rating higher than 30 
percent for his service-connected generalized anxiety 
disorder at any point during the claim period.  The veteran's 
generalized anxiety disorder has been rated as 30 percent 
disabling since March 26, 1986.  He filed a claim for 
increase in November 1991.

A February 1990 discharge summary noted that the veteran was 
hospitalized, complaining of auditory hallucinations and 
everything turning against him.  The mental status evaluation 
showed circumstantiality, ideas of reference, a depressed 
mood, although he did not appear to have vegetative signs of 
depression, and auditory hallucinations, however the veteran 
noted that his hallucinations "never said anything to upset 
him."  He had poor remote memory and poor abstract thinking.  
The examiner noted that he was given medication for his 
auditory hallucinations and was provided an Axis I diagnosis 
of dysthymic disorder.  In a February 1990 special report for 
the regional office, D.K., D.O., noted that the recent 
diagnosis of dysthymic disorder was a maturation of the 
veteran's service-connected condition, indicating primarily a 
new terminology for the same disorder that had existed all 
along.

A March 1990 progress note shows that the veteran started 
hearing voices in February 1990 for the first time in over 
ten years, and an October 1990 progress note again indicated 
that the veteran was experiencing increased auditory 
hallucinations, but noted that the veteran's speech was 
clear, goal directed and logical.

A March 1991 psychiatric examination diagnosed the veteran 
with an Axis I diagnosis of generalized anxiety disorder, 
mild degree.  The examiner noted that at the time he was 
admitted to the VA Hospital, he was complaining of auditory 
hallucinations.  At the March 1991 examination, the veteran 
reported that he was hearing voices, and reported feeling 
depressed and had mood changes, and complained of poor remote 
memory, but noted that he had no problems getting along with 
people.  On examination, the examiner noted that the veteran 
was quiet, cooperative, and casually dressed, but noted that 
most of the time eye contact was not present.  His affect was 
appropriate, and he was complaining of depression.  The 
veteran noted no suicidal attempts, but stated that sometimes 
he had the impulse, and noted no history of homicide.  He 
noted that he felt helpless sometimes, and heard voices.  The 
examiner rendered an Axis I diagnosis of dysthymic disorder, 
and stated that social and vocational disability from a 
psychiatric point of view was mild to moderate.

The record also contains outpatient treatment records from 
the Battle Creek VAMC, which included an August 1991 progress 
note stating that the veteran was alert, coherent, with no 
evidence of active psychoses, and noted that he did not hear 
voices lately.  A November 1991 progress note stated that the 
veteran had a history of hearing voices and feeling 
depressed, and the examiner noted that at this time, the 
veteran's affect was blunted, his speech was coherent, 
relevant, spontaneous, and there was no evidence of active 
auditory hallucinations.

At a VA examination dated in September 1993, the veteran 
reported hearing voices both while he was asleep and while he 
was awake.  He stated that he could not remember things, and 
could not remember his name.  The examiner noted that his 
first psychiatric hospitalization was in the Army, and that 
last time was in the VA Hospital at Battle Creek.  On 
examination, the examiner noted that the veteran was 
disheveled, his beard was not shaved, his clothes were dirty, 
he had the smell of urine coming from his body, and body odor 
was present.  The examiner noted that his affect was 
appropriate, he was depressed, and stated that the veteran 
experienced suicidal ideation one time, but never homicidal 
ideation.  The examiner reported that attention and 
concentration span was poor, and provided an Axis I diagnosis 
of dysthymic disorder, borderline IQ, and mild organic brain 
syndrome.  The examiner also noted that his social and 
vocational disability from a psychiatric standpoint was 
moderate to mild.

At a June 1994 mental disorders examination the veteran 
reported that he was currently pretty calm and was doing 
pretty well.  The examiner noted that the veteran appeared 
impaired in all spheres, in grooming and attire, gait and 
coordination, speech delivery, and response intervals.  The 
examiner stated that generally the veteran appeared oriented 
and as the veteran stated, able to function and get along.  
The examiner noted that the veteran seemed somewhat drowsy, 
and his affect appeared blunted along with the alertness 
(which the examiner assumed was a side effect of the 
Tegretol).  The examiner provided an Axis I diagnosis of 
generalized anxiety disorder in remission, incidental to 
strong anti-seizure medication, and provided a global 
assessment of functioning (GAF) score of 60.

At an October 2001 VA examination the veteran denied any 
current suicidal thoughts and denied any past history of 
suicidal attempts.  He also denied any visual hallucinations, 
panic attacks, paranoid ideations, or auditory 
hallucinations; although he noted that he had experienced 
auditory hallucinations in the past.  The examiner noted a 
past medical history which included an inpatient psychiatric 
admission in 1987, at which point the veteran was noted to be 
depressed, and agitated, with occasional auditory 
hallucinations.  On examination, the examiner noted that the 
veteran was fairly groomed and appropriately dressed.  
However, his speech was slurred, he was difficult to 
understand at times, and he was vague regarding his 
symptomatology.  The examiner reported that he tended to 
minimize his anxiety symptoms and had difficulty providing 
any specifics regarding his anxiety level.  The examiner 
noted no thought disorder, and stated that he was alert to 
time, place, and person, and noted that his short-term memory 
registration and recall were intact, although his attention 
span was mildly impaired.  The examiner reported that the 
veteran's insight was minimal, but his judgment was intact.  
The examiner provided an Axis I diagnosis of generalized 
anxiety disorder, and assigned a GAF score of 55.

In May 2005, the veteran was afforded another VA examination.  
The examiner noted that he had reviewed the veteran's claims 
file, and noted that it contained documentation of the 
diagnosis of neurocirculatory asthenia since 1945.  He noted 
that he had multiple psychiatric evaluations through the 
years, with the latest in 2001 of generalized anxiety 
disorder.  Regarding his employment history, the examiner 
noted that after returning from service, his longest 
employment was driving a truck for 20 years, and he noted 
that he was last employed in 1981.  The veteran noted that he 
was married for 50 plus years, but was now a widower.  On 
examination, the examiner noted that the veteran was well 
kept, with some mild psychomotor retardation, and noted that 
his mood was fair and his affect was somewhat constricted.  
His thought process was coherent without any formal thought 
disorder, and he reported no hallucinations.  The veteran was 
alert and oriented to self, time and place, and his recent 
and remote memories were 3/3.  The examiner diagnosed the 
veteran with generalized anxiety disorder, and assigned a GAF 
of 80-71, noting transient symptoms.  In summary, the 
examiner noted that the veteran had a diagnosis of 
neurocirculatory asthenia which was changed through the years 
with the last psychiatric evaluation in 2001, which diagnosed 
him with generalized anxiety disorder.  The examiner stated 
that currently his symptoms were under control without any 
psychiatric visits or psychotropic medications.  The examiner 
noted that from a mental health perspective, the veteran was 
employable, but noted that he was 83 years old, and retired 
since 1981.

The veteran was afforded another VA examination in May 2007, 
at which point he noted that since the previous examination 
there had been no significant life circumstances that had 
changed for the veteran.  At this examination, the veteran 
reported that his daughter visited and telephoned him 
regularly, and a neighbor came in daily to provide 
assistance.  On examination, the examiner noted that his 
speech was fluent and goal-directed, and noted that although 
the veteran's articulation was poor; nonetheless, when he was 
asked to repeat himself, he was able to communicate clearly.  
The examiner noted that the content of the veteran's 
verbalizations reflected logical thought processes, intact 
critical judgment, and minimal insight.  The examiner 
reported that remote memory was intact, while immediate 
recall and short-term memory were fair, and noted that the 
veteran was neither thought disordered nor delusional, and 
denied auditory and visual hallucinations.  The examiner 
noted that the veteran's mood was euthymic, his affect was 
appropriately reactive, and he denied suicidal or homicidal 
ideation, persistent sad mood, or marked anxiety or excessive 
worry.  The veteran repeatedly told the examiner that he was 
"not nuts" and explained that any nerve symptoms he had 
were directly related to his epigastric conditions.  The 
veteran denied appetite and sleep disturbance, and denied 
current nightmares or bad dreams.  The examiner assigned an 
Axis I diagnosis of generalized anxiety disorder, and 
assigned a GAF of 74.  The examiner commented that neither 
the physical presentation nor the symptom complaints in the 
veteran significantly changed from his May 2005 VA 
examination.  The examiner noted that since that time, the 
veteran had not been hospitalized; nor had he been started on 
psychotropic medication.  He had not participated in mental 
health treatment intervention.  In summary, the examiner 
noted that the veteran's psychiatric symptoms were mild; and 
noted that when they were present, the symptoms were 
transient, expectable reactions to specific psychosocial 
stressors, and opined that impairment in occupational or 
social functioning due to psychiatric symptoms was minimal.

The record also contains outpatient treatment records dated 
from February 2002 to June 2005; most of which are unrelated 
to the veteran's anxiety disorder, except for entries noting 
that the veteran was alert and oriented with coherent speech.

III. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has also found, however, that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to DSM IV.  61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (2007)).  The new criteria for evaluating 
service-connected psychiatric disability were codified at 
newly designated 38 C.F.R. § 4.130 (2007).  Since the 
revision to the schedular criteria for mental disorders 
became effective during the pendency of this claim, the 
veteran's generalized anxiety disorder will be evaluated 
under both the former and revised criteria.  However, if the 
revised regulations are more favorable to the veteran, an 
award of an increased rating may be granted retroactive to, 
but no sooner than, the effective date of the change, in this 
case, November 7, 1996.  See Wanner v. Principi, 17 Vet. App. 
4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. 
Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Under Diagnostic Code 9400, 38 C.F.R. § 4.132 (1993) (old 
criteria), a 30 percent rating was for application when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people; 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  A 50 
percent rating was assignable where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was seriously impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was pronounced impairment in the ability to obtain 
or retain employment.  Lastly, a 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
symptoms resulting in a demonstrable inability to obtain or 
retain employment warranted a total rating.  38 C.F.R. § 
4.132 (1994).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 were qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
VAOPGCPREC 9-1993 (Nov. 9, 1993).

Under the new rating criteria, generalized anxiety disorder 
is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2007).  Under Diagnostic Code 9400, a 30 percent rating is 
for consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  A 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

As noted above, Hart v. Mansfield calls for the Board to 
consider staged ratings for increased rating claims when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  Here, the Board finds that the evidence 
of record demonstrates distinct time periods where the 
veteran's generalized anxiety disorder exhibits symptoms that 
would warrant different ratings.  As such, in accordance with 
Hart, staged ratings will be implemented.

Specifically, the Board finds that the evidence of record 
warrants an increased (50 percent) rating for the portion of 
the appeal period prior to June 20, 1994, (date of a VA 
Mental Disorders Examination which noted improvement); and a 
30 percent rating from June 20, 1994 to the present.

Evaluation prior to June 20, 1994

In this case, the Board finds that prior to June 20, 1994, 
with resolution of reasonable doubt in the veteran's favor, 
the evidence of record demonstrates psychoneurotic symptoms 
indicative of a 50 percent rating under 38 C.F.R. § 4.132 
(1994).  

Specifically, the Board finds that the veteran experienced 
psychoneurotic symptoms which if he had in fact been 
employed, would reduce his initiative, reliability, 
flexibility and efficiency levels as to result in 
considerable industrial impairment.  Most significantly, the 
evidence demonstrates that the veteran experienced auditory 
hallucinations.  For example, the record contains a February 
1990 discharge summary where the veteran was hospitalized 
with complaints of auditory hallucinations and everything 
turning against him, and a March 1990 progress note stated 
that the veteran started hearing voices in February 1990 for 
the first time in over ten years.  Further, an October 1990 
progress note again indicated that the veteran was 
experiencing increased auditory hallucinations, and at a 
March 1991 examination, the veteran again reported hearing 
voices.  Further, the September 1993 VA examination indicated 
that the veteran's mental disorder resulted in a neglect of 
his personal appearance and hygiene, noting that he was 
disheveled, his beard was not shaved, his clothes were dirty 
and he had body odor and the smell of urine coming from his 
body.  The record also reveals evidence of suicidal ideation 
prior to June 20, 1994, in that the March 1991 psychiatric 
examination noted that although the veteran had never 
attempted suicide, he sometimes had the impulse; and a 
September 1993 VA examination noted that the veteran 
experienced suicidal ideation one time.  Further, the 
evidence indicates that the veteran experienced poor abstract 
thinking (as noted in the February 1990 discharge summary); 
and at a March 1991 psychiatric examination, the veteran 
reported feeling depressed, and complained of poor memory, 
mood changes, and feeling helpless.

Again, the evidence of record prior to June 20, 1994 must 
only be considered under the old rating criteria, as the 
revised rating criteria were not effective until November 7, 
1996.  However, the only evidence in this time period which 
specifically addressed industrial impairment was the March 
1991 psychiatric examination and the September 1993 VA 
examination which described the veteran's vocational 
disability as mild to moderate.  However, despite these 
notations referencing only mild to moderate vocational 
disability, after considering all the veteran's 
psychoneurotic symptoms for the time period in question, 
including suicidal ideation, depressed mood, poor memory, 
auditory hallucinations, poor abstract thinking, and 
inability to maintain personal hygiene; the Board finds that 
these symptoms of the veteran's generalized anxiety disorder 
taken as a whole, resulted in reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
considerable industrial impairment.

Nevertheless, after taking into consideration the March 1991 
and September 1993 examiner's statements that described the 
veteran's vocational disability as mild to moderate, the 
Board finds that the veteran does not meet the criteria for a 
70 percent evaluation, as his generalized anxiety symptoms 
were not of such severity and persistence that there would be 
pronounced impairment in the ability to obtain or retain 
employment (if in fact the veteran was working).

In conclusion, based on the evidence mentioned above for the 
portion of the appeal period prior to June 20, 1994, the 
Board finds that the evidence of record more nearly 
approximates a higher (50 percent) rating under the old 
criteria; however, the veteran's symptoms are not indicative 
of a 70 percent disability evaluation.

Evaluation from June 20, 1994 to the present

Here, the Board finds that beginning with a June 20, 1994 VA 
examination, the veteran showed improvement.  Specifically, 
at this examination, the examiner assigned a GAF of 60, and 
noted that although the veteran was impaired in grooming, 
attire, gait, and coordination, he was oriented and the 
veteran himself noted that he was able to function and get 
along.  In fact, the examiner described the veteran's 
generalized anxiety disorder as in remission.  Based on the 
evidence of record, the Board finds that a higher 50 percent 
rating is not warranted under either the old or new rating 
criteria from June 20, 1994 to the present.  

Considering the new rating criteria, for the relevant time 
period in question (November 7, 1996 to the present), a 50 
percent evaluation is not warranted in this case because the 
evidence when taken as a whole, does not describe symptoms 
indicative of a 50 percent schedular rating.  Specifically, 
regarding occupational and social impairment, the May 2005 
examiner noted that from a mental health perspective, the 
veteran was employable, and the May 2007 examiner also 
described the veteran's occupational and social impairment as 
minimal.  In fact, the May 2007 examiner noted that the 
veteran's psychiatric symptoms were mild, and noted that when 
they were present the symptoms were transient and related to 
specific stressors.  Further, there is no evidence of 
circumstantial, circumlocutory, or stereotyped speech.  
Specifically, the May 2007 examiner noted that the veteran's 
speech was fluent and goal-directed, and stated that the 
veteran when asked to repeat himself was able to communicate 
clearly.  Further, the evidence does not reveal impairment of 
short and long-term memory.  For example, the October 2001 
examiner noted that the veteran's short term memory 
registration and recall were intact, the May 2005 examiner 
noted that the veteran's recent and remote memories were 3/3, 
and the May 2007 examiner stated that the veteran's immediate 
recall and short term memory were fair.  The evidence of 
record since June 20, 1994, also does not reveal impaired 
judgment or abstract thinking, as the October 2001 examiner 
noted no thought disorder, and stated that the veteran's 
judgment was intact; and the May 2005 examiner also stated 
that the veteran's thought process was coherent without any 
formal thought disorder, and the May 2007 examiner again 
noted a logical thought process and intact critical judgment.  
Additionally, at the veteran's October 2001 VA examination he 
denied experiencing panic attacks.

The Board finds that the veteran is also not entitled to a 50 
percent evaluation under the old rating criteria at any point 
from June 20, 1994 to the present, because, as just 
discussed, there is no indication that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people has been considerably impaired.  As noted above, 
the veteran was married for 50 years, and currently stays in 
close contact with his daughter, as well as his neighbor who 
comes over every day to help him with his activities of daily 
living.  Further, as noted by the May 2005 examiner, the 
veteran was employable from a mental health perspective; and 
the May 2007 examiner described occupational impairment as 
minimal.  Therefore, there is no indication that the 
veteran's generalized anxiety disorder symptoms resulted in 
considerable industrial impairment.  

In conclusion, in light of the above, it is the Board's 
opinion that for the portion of the appeal period prior to 
June 20, 1994, the medical evidence of record reflects a 
degree of impairment that more nearly approximates the 
criteria required for a 50 percent evaluation under the old 
rating criteria; however, the Board finds that the evidence 
of record from June 20, 1994 to the present, does not 
indicate that an increased, 50 percent evaluation is 
warranted under either the old or the new rating criteria.


ORDER

A 50 percent disability rating for generalized anxiety 
disorder is granted prior to June 20, 1994, subject to the 
laws and regulations governing the award of monetary 
benefits.

From June 20, 1994 to the present, entitlement to a rating in 
excess of 30 percent is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


